EXHIBIT 99.1 FOR IMMEDIATE RELEASE CONTACT: Sahana Jayaraman 415-633-3216 sjayaraman@peppercom.com BANK OF MARIN BANCORP REPORTS FIRST QUARTER EARNINGS CONTINUES HISTORY OF DELIVERING STEADY FINANCIAL RESULTS NOVATO, CA, April 19, 2010 – Bank of Marin Bancorp (“Bancorp”, NASDAQ: BMRC) announced first quarter 2010 earnings of $2.9 million, compared to $2.8 million in the fourth quarter of 2009 and $3.2 million in the first quarter of 2009.Diluted earnings per share were $0.56, up $0.03 from the fourth quarter of 2009 and up $0.19 from the first quarter of 2009.The first quarter of 2009 earnings per share were reduced by $0.25 related to Bancorp’s participation and withdrawal from the TCPP1. “Our steady quarterly results are a result of our continued commitment to building strong customer relationships and delivering on the fundamentals of responsible banking.” said Russell A. Colombo, President and Chief Executive Officer. Bancorp also provided the following highlights on its operating and financial performance for the first quarter of 2010: · Bank of Marin (the “Bank”) remains the largest community bank in Marin County, CA2 with substantial deposit growth of $127.8 million, or 14.9%, over a year ago; deposits totaled $987.3 million at March 31, 2010. · Credit quality remains strong with a low level of non-performing loans at 1.24% of loans andan excellentTexas ratio of 9.39%. · Bancorp continues to report a robust tax-equivalent net interest margin, with 5.0% in the first quarter. · Total risk-based capital ratio for Bancorp grew to 12.5%, up from 11.3% at March 31, 2009 and 12.3% at December 31, 2009, and continues to be well above industry requirements for a well-capitalized institution. Loans and Credit Quality Total loans reached $920.4 million at March 31, 2010, representing an increase of $2.6 million, or 0.3%, from December 31, 2009, and a decrease of $1.2 million, or 0.1% from March 31, 2009 reflecting a decline in loan demand and intensified competition for creditworthy borrowers. “We are committed to lend actively in our core market,” said Christina J. Cook, Chief Financial Officer. “We are pleased to havenumerous lending opportunities withcreditworthy borrowers notwithstanding increased competition for quality loans. We continue to maintain a solid balance sheet with our emphasis on prudent lending standards,and strong capital and liquidity levels.” Non-performing loans totaled $11.4 million, or 1.24% of Bancorp’s loan portfolio at March 31, 2010 compared to $11.6 million, or 1.26% of Bancorp’s loan portfolio at December 31, 2009 and $7.4 million or 0.81% a year ago.Accruing loans past due 30 to 89 days increased to $1.0 million at March 31, 2010 from $835 thousand at December 31, 2009, and decreased from $11.7 million a year ago. 1 The provision for loan losses totaled $1.6 million in the first quarter of 2010, compared to $2.5 million in the prior quarter, and $1.2 million in the same quarter a year ago. Net charge-offs in the first quarter of 2010 totaled $1.5 million compared to $3.0 million in the prior quarter, and $846 thousand in the same quarter a year ago. The decrease to the provision for loan losses and net charge-offs in the first quarter of 2010 compared to the fourth quarter of 2009 primarily reflects a decrease in the volume of newly identified problem credits during the first quarter of 2010. The allowance for loan losses of $10.6 million totaled 1.16% of loans at March 31, 2010 and December 31, 2009, compared to 1.12% a year ago. Deposits Total deposits grew $127.8 million or 14.9% over a year ago, with most notable increases in money market and demand deposits. The mix of deposits reflects an increase in CDARS® and other time deposits and a decrease intransaction and money market accounts as a percentage of total deposits.New deposit account openings during the first quarter of 2010 increased 17% compared to the same quarter last year. The Bank’s Greenbrae branch, which opened in September of 2009, generated $22.5 million in deposits through March 31, 2010.The Bank’s core business deposit market share remains the highest in our primary markets2. “We have enjoyed exceptional deposit growth, which is a reflection of the confidence and trust our customers continue to place in us,” said Colombo. Earnings Net interest income of $13.1 million in the quarter ended March 31, 2010 increased $320 thousand, or 2.5%, from the same period last year. The tax-equivalent net interest margin was 5.00% in the first quarter of 2010 compared to 5.15% in the first quarter of 2009, and 5.18% for the fourth quarter of 2009.Decreases in the tax-equivalent net interest margin were primarily due to lower yields on investment securities (as a result of increased prepayments) and a shift in the relative composition of interest-earning assets from higher-yielding loans to lower-yielding Federal funds sold and other short-term investments. Non-interest income totaled $1.3 million in the first quarter of 2010, an increase of $112 thousand or 9.1% from the same period last year, primarily due to higher Wealth Management Services income as a result of an increase in assets under management. Non-interest expense totaled $8.2 million in the first quarter of 2010, an increase of $665 thousand or 8.8% from the same period last year.The increase reflected higher personnel costs and occupancy costs associated with branch expansion, higher operational losses reflected in other expenses and higher data processing costs, as well as higher Federal Deposit Insurance Corporation (“FDIC”) insurance expense due to an increased deposit level. 1 The U.S. Department of the Treasury Capital Purchase Program.In March 2009, Bancorp repurchased all 28,000 shares of preferred stock issued under the U.S. Department of the Treasury (the “Treasury”) Capital Purchase Program on December 5, 2008.A total of $28.2 million was paid to the Treasury, including accrued dividends of $179 thousand. Warrants that were issued to the Treasury as part of the TCPP to purchase 154,242 shares of common stock at a per share exercise price of $27.23 remain outstanding.Bancorp expects the Treasury to sell the warrant through auction.As a result of the participation in the TCPP and the related repurchase, net income available to common stockholders for the first quarter of 2009 were reduced by $354 thousand in preferred stock dividends and $945 thousand in accelerated accretion on the preferred stock. 2 Based on California Banksite Corporation deposit market share data as of December 31, 2010. 2 About Bank of Marin Bancorp Bank of Marin Bancorp's assets currently exceed $1 billion. Bank of Marin, as the sole subsidiary of Bancorp, isthe largest community bank in Marin County with thirteen branch offices in the North Bay and a commercial loan production office in San Francisco. The Bank's Administrative offices are located in Novato, California and its Wealth Management Services are located in Greenbrae, Novato and Petaluma, California. Bank of Marin is included in the Russell 2000 Small-Cap Index, is recognized as one of thirty top performing small-cap banks by Sandler O'Neill + Partners, and has received the highest five star rating from Bauer Financial for more than ten years. (www.bauerfinancial.com). Celebrating its 20th anniversary in 2010, Bank of Marin has been recognized as one of the "Best Places to Work in the Bay Area" and one of the “Top Corporate Philanthropists” by the San Francisco Business Times. Forward Looking Statements This release may contain certain forward-looking statements that are based on management’s current expectations regarding economic, legislative, and regulatory issues that may impact Bancorp’s earnings in future periods. Forward-looking statements can be identified by the fact that they do not relate strictly to historical or current facts. They often include the words “believe,” “expect,” “intend,” “estimate” or words of similar meaning, or future or conditional verbs such as “will,” “would,” “should,” “could” or “may.” Factors that could cause future results to vary materially from current management expectations include, but are not limited to, general economic conditions, theeconomic downturn in the United States and abroad, changes in interest rates, deposit flows, real estate values, and competition; changes in accounting principles, policies or guidelines; changes in legislation or regulation; and other economic, competitive, governmental, regulatory and technological factors affecting Bancorp’s operations, pricing, products and services. These and other important factors are detailed in various securities law filings made periodically by Bancorp, copies of which are available from Bancorp without charge. Bancorp undertakes no obligation to release publicly the result of any revisions to these forward-looking statements that may be made to reflect events or circumstances after the date of this press release or to reflect the occurrence of unanticipated events. 3 BANK OF MARIN BANCORP FINANCIAL HIGHLIGHTS Year To Year Comparison March 31, 2010 (dollars in thousands, except per share data;unaudited) FIRST QUARTER QTD 2010 QTD 2009 CHANGE % CHANGE NET INCOME $ $ $ ) %) DILUTED EARNINGS PER COMMON SHARE $ $ $ % RETURN ON AVERAGE ASSETS (ROA) % % %) %) RETURN ON AVERAGE EQUITY (ROE) % EFFICIENCY RATIO % TAX-EQUIVALENT NET INTEREST MARGIN3 % % %) %) NET CHARGE-OFFS $ $ $ % NET CHARGE-OFFS TO AVERAGE LOANS % AT PERIOD END March 31, 2010 March 31, 2009 CHANGE % CHANGE TOTAL ASSETS $ $ $ % TOTAL DEPOSITS $ $ $ % TOTAL LOANS $ $ $ ) %) NON-PERFORMING LOANS: CONSTRUCTION $ $ $ % COMMERCIAL REAL ESTATE $ $
